Exhibit 10.2

 

EXECUTION VERSION

 

 

STOCKHOLDERS’ AGREEMENT

 

by and among

 

VIRTU FINANCIAL, INC.,

 

VINCENT VIOLA,

 

THE VIOLA STOCKHOLDERS NAMED THEREIN

 

AND

 

THE SILVER LAKE PARTIES NAMED HEREIN



--------------------------------------------------------------------------------

 

Dated as of April 15, 2015

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Certain Definitions

1

Section 1.2

Interpretive Provisions

5

 

 

 

ARTICLE II CORPORATE GOVERNANCE

5

 

 

 

Section 2.1

SL Director

5

Section 2.2

Voting Agreement

7

 

 

 

ARTICLE III OTHER COVENANTS AND AGREEMENTS

8

 

 

 

Section 3.1

Indemnification Agreements

8

Section 3.2

IPO Expenses

8

Section 3.3

Company Charter; Company By-Laws; Corporate Opportunities

8

Section 3.4

Conflicting Organizational Document Provisions

9

 

 

 

ARTICLE IV GENERAL

9

 

 

 

Section 4.1

Assignment

9

Section 4.2

Termination

9

Section 4.3

Severability

10

Section 4.4

Entire Agreement; Amendment

10

Section 4.5

Counterparts

10

Section 4.6

Governing Law

10

Section 4.7

Jurisdiction

11

Section 4.8

Waiver of Jury Trial

11

Section 4.9

Specific Enforcement

11

Section 4.10

Notices

11

Section 4.11

Binding Effect; Third Party Beneficiaries

13

Section 4.12

Further Assurances

13

Section 4.13

Table of Contents, Headings and Captions

13

Section 4.14

No Recourse

13

 

--------------------------------------------------------------------------------


 

Exhibits and Annexes

 

Exhibit I

–

Company Charter

Exhibit II

–

Company By-Laws

 

 

 

Annex A

–

Form of Joinder Agreement

Annex B

–

Form of Spousal Consent

 

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

This STOCKHOLDERS’ AGREEMENT (as amended, supplemented or restated from time to
time, this “Agreement”) is entered into as of April 15, 2015, by and among Virtu
Financial, Inc., a Delaware corporation (the “Company”), Vincent Viola, an
individual (“Viola”), TJMT Holdings LLC (f/k/a Virtu Holdings LLC), a Delaware
limited liability company (the “TJMT Holdings”), the other Persons designated as
“Viola Stockholders” on the signature pages hereto (together with TJMT Holdings,
the “Viola Stockholders”), SLP III EW Feeder I, L.P., a Delaware limited
partnership (the “Post-IPO SL Stockholder”), SLP Virtu Investors, LLC, a
Delaware limited liability company (“SLP VI”) and Silver Lake Technology
Associates III, L.P., a Delaware limited partnership (“SLP Tech Associates” and,
together with SLP VI, collectively the “Post-IPO SL Members” and each a
“Post-IPO SL Member”).

 

RECITALS

 

WHEREAS, pursuant to the terms of the Reorganization Agreement (the
“Reorganization Agreement”), dated as of the date hereof, by and among the
Company, the Viola Stockholders, the Post-IPO SL Stockholder, the Post-IPO SL
Members and the other Persons listed on the signature pages thereto, the parties
hereto have agreed to enter into this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following definitions shall apply:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no party shall be deemed to be an Affiliate of any other party or
any of its Affiliates solely by virtue of such party’s ownership of Company
Securities.  Notwithstanding the foregoing, no SL Party shall be considered an
Affiliate of any portfolio company in which the direct or indirect equityholders
of such SL Party or any of their affiliated investment funds have made a debt or
equity investment (or vice versa).

 

“Affiliated Transferee” means (i) in the case of any Person that is an
individual, any transferee of Company Securities of such Person that is (x) an
immediate family member of such Person, (y) a trust, family-partnership or
estate-planning vehicle for the benefit of such Person and/or any of its
immediate family members or (z) otherwise an Affiliate of such Person or (ii) in
the case of any Person that is a limited

 

--------------------------------------------------------------------------------


 

liability company or other entity, any transferee of Company Securities of such
Person that is (x) an immediate family member of the individual that controls a
majority of the voting or economic interest in such Person, (y) a trust,
family-partnership or estate-planning vehicle for the benefit of such individual
and/or any of its immediate family members or (z) otherwise an Affiliate of such
Person.

 

“Aggregate SL Ownership” means the total number of shares of Class A Common
Stock beneficially owned (as such term is defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), in the aggregate and without duplication, by the SL
Parties as of the date of such calculation (determined on an “as-converted”
basis taking into account any and all securities then convertible into, or
exercisable or exchangeable for, shares of Class A Common Stock (including
Common Units and shares of Class C Common Stock exchangeable pursuant to the
Exchange Agreement)).

 

“Agreement” has the meaning set forth in the preamble.

 

“Amended Virtu Financial LLC Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial, dated as of the date
hereof.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

 

“Class A Common Stock” means Class A common stock, $0.00001 par value per share,
of the Company.

 

“Class B Common Stock” means Class B common stock, $0.00001 par value per share,
of the Company.

 

“Class C Common Stock” means Class C common stock, $0.00001 par value per share,
of the Company.

 

“Class D Common Stock” means Class D common stock, $0.00001 par value per share,
of the Company.

 

“Common Unit” means a non-voting common limited liability company interest in
Virtu Financial.

 

“Company” has the meaning set forth in the preamble.

 

“Company By-Laws” means the Amended and Restated By-Laws of the Company, a copy
of which is attached hereto as Exhibit II.

 

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, a copy of which is attached hereto as Exhibit I.

 

2

--------------------------------------------------------------------------------


 

“Company Common Stock” means all classes and series of common stock of the
Company, including the Class A Common Stock, Class B Common Stock, Class C
Common Stock and Class D Common Stock.

 

“Company Securities” means (i) the Company Common Stock and (ii) securities then
convertible into, or exercisable or exchangeable for, Company Common Stock
(including Common Units and shares of Class C Common Stock or Class D Common
Stock exchangeable pursuant to the Exchange Agreement).

 

“control” (including its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among the Company, Virtu Financial and the holders of Common Units and
shares of Class C Common Stock and Class D Common Stock from time to time party
thereto.

 

“IPO” means the initial public offering of Company Common Stock.

 

“IPO Expenses” means, with respect to any Person, any and all reasonable
out-of-pocket expenses (other than taxes and underwriting discounts and
commissions) incurred or accrued by such Person in connection with the IPO, the
reorganization of the Company and/or Virtu Financial in connection therewith,
any synthetic secondary offering effected in connection with the IPO and any
underwriting agreement entered into in accordance therewith, including, (i) all
out-of-pocket costs and expenses of such Person in connection with or related to
drafting, negotiating, reviewing and/or entering into this Agreement, the
Reorganization Agreement, the Amended Virtu Financial LLC Agreement, the
Exchange Agreement, and all other agreements, documents, certificates and
instruments related to the IPO and the reorganization of the Company and/or
Virtu Financial in connection therewith, (ii) all out-of-pocket fees and
expenses of complying with all applicable securities laws, (iii) all
out-of-pocket road show, printing, messenger and delivery expenses and (iv) the
fees and disbursements of outside counsel, accountants and financial advisors.

 

“Necessary Action” means, with respect to a specified result, all actions
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Securities, whether at any annual
or special meeting, by written consent or otherwise, (ii) causing the adoption
of stockholders’ resolutions and amendments to organizational documents of the
Company, (iii) prior to the occurrence of a Triggering Event (as defined in the
Company Charter), causing members of the Board, to the extent such members were
elected, nominated or designated by the Person obligated to undertake the
Necessary Action, to act (subject to any applicable fiduciary

 

3

--------------------------------------------------------------------------------


 

duties) in a certain manner or causing them to be removed in the event they do
not act in such a manner, (iv) executing agreements and instruments and
(v) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Post-IPO SL Members” has the meaning set forth in the preamble.

 

“Post-IPO SL Party” has the meaning set forth in the preamble.

 

“Post-IPO SL Stockholder” has the meaning set forth in the preamble.

 

“Reorganization Agreement” has the meaning set forth in the recitals.

 

“SL” means Silver Lake Partners III DE (AIV III), L.P. or any other SL Party
designated in writing to the Company as such by SL.

 

“SL Director” has the meaning set forth in Section 2.1(a).

 

“SL Ownership Minimum” means a total number of shares of Class A Common Stock
equal to 7,463,950, as adjusted for any stock split, stock dividend, reverse
stock split, combination, recapitalization, reclassification or similar event.

 

“SL Parties” means the Post-IPO SL Stockholder, the Post-IPO SL Members and any
investment fund managed, sponsored, controlled or advised by Silver Lake Group,
L.L.C. or any Affiliate of Silver Lake Group, L.L.C., in each case so long as
any such SL Party (i) is managed, sponsored, controlled or advised by an
investment fund affiliated with Silver Lake Group, L.L.C. and (ii) owns Company
Securities.

 

“SLP Tech Associates” has the meaning set forth in the preamble.

 

“SLP VI” has the meaning set forth in the preamble.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or

 

4

--------------------------------------------------------------------------------


 

Persons shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member, managing director or other governing body or general partner of
such limited liability company, partnership, association or other business
entity.

 

“TJMT Holdings” has the meaning set forth in the preamble.

 

“transfer” means, any direct or indirect, sale, exchange, assignment, pledge,
hypothecation, mortgage, gift or other transfer, disposition or encumbrance, in
each case, whether in its own right or by its representative, whether voluntary
or involuntary or by operation of law, including by a direct or indirect
transfer of equity, ownership or economic interests, or options, warrants or
other contractual rights to acquire an equity, ownership or economic interest,
in any Person.

 

“Viola” has the meaning set forth in the preamble.

 

“Viola Stockholders” has the meaning set forth in the preamble.

 

“Virtu Financial” means Virtu Financial LLC, a Delaware limited liability
company.

 

Section 1.2                                    Interpretive Provisions.  The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles and Sections are to Articles and Sections of
this Agreement unless otherwise specified.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

ARTICLE II
CORPORATE GOVERNANCE

 

Section 2.1                                    SL Director.

 

(a)                                 The parties hereby agree that SL shall have
the right, so long as the Aggregate SL Ownership exceeds the SL Ownership
Minimum, to designate

 

5

--------------------------------------------------------------------------------


 

one individual (the “SL Director”) for nomination to the Board, subject to the
proper exercise of the fiduciary duties of the Board (or the appropriate
committee thereof) with respect to director nominations.

 

(b)                                 For so long as the Company Charter shall
provide for the division of directors into three classes, the SL Director shall
be designated as a Class III director. The initial SL Director is Michael
Bingle.  Joseph Osnoss shall initially be designated as a Class I director.

 

(c)                                  In connection with the election of
Class III directors, the Company shall nominate the SL Director for election as
a director as part of the slate that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of such directors, shall recommend the election of such nominee, and
shall provide the highest level of support to cause the election of such nominee
as it provides to any other individual standing for election as a director of
the Company as part of the Company’s slate of Class III directors.  In the event
the Company Charter shall not provide for the division of directors into three
classes, the Company shall nominate the SL Director for election as a director
as part of the slate that is included in the proxy statement (or consent
solicitation or similar document) of the Company relating to the election of
directors, shall recommend the election of such nominee, and shall provide the
highest level of support to cause the election of such nominee as it provides to
any other individual standing for election as a director of the Company as part
of the Company’s slate of directors.

 

(d)                                 With respect to any SL Director to be
nominated by SL other than the initial SL Director identified in Section 2.1(b),
SL shall nominate such SL Director by delivering to the Company a written
statement at least 90 days prior to the one-year anniversary of the preceding
annual meeting nominating directors, or such shorter period as is agreed in
writing by the Company, and setting forth such individual’s business address,
telephone number, facsimile number and e-mail address; provided, that if SL
shall fail to deliver such written notice, SL shall be deemed to have nominated
the SL Director previously nominated (or designated pursuant to this
Section 2.1(d)) by SL who is currently serving on the Board; provided, further,
that in the event that the SL Director becomes permanently disabled or dies or
otherwise resigns within 90 days prior to the one-year anniversary of the
preceding annual meeting, SL shall be permitted to nominate a replacement SL
Director and the Company shall use its reasonable best efforts to comply with
its obligations herein, including filing and disseminating an amendment to the
proxy statement (or consent solicitation or similar document) of the Company
relating to the election of directors.

 

(e)                                  SL shall have the exclusive right to remove
the SL Director from the Board, subject to the rights of holders of Company
Securities (other than the Viola Stockholders) under applicable law, and the
Company and the Viola Stockholders shall take all Necessary Action reasonably
available within their power to cause the removal of any such designee at the
request of SL.  SL shall have the exclusive right to designate for election to
the Board a director to fill any vacancy created by reason of the permanent
disability, death, removal or resignation of the SL Director, and the Company

 

6

--------------------------------------------------------------------------------


 

and the Viola Stockholders shall take all Necessary Action reasonably available
within their power to cause any such vacancy to be filled by a replacement SL
Director designated by SL as promptly as practicable.  In addition, with respect
to any SL Director to be nominated by SL other than a Managing Director (or more
senior officer) of an SL Party or any of its affiliated management companies, SL
shall select such SL Director in consultation with the Nominating Committee of
the Board.  SL shall use commercially reasonable efforts to cause the SL
Director at all times to comply with the Company’s corporate policies,
including, without limitation, its code of ethics, and SL shall promptly remove
any SL Director who fails to comply with such corporate policies (provided, that
(i) the Company has provided the SL Director a written copy of such corporate
policies reasonably in advance of the date on which the SL Director is obligated
to comply therewith, (ii) such corporate policies apply to all members of the
Board in an equal manner and do not apply differently or disproportionately to
the SL Director as compared to other members of the Board and (iii) such
corporate policies are enforced by the Company and its Subsidiaries against all
members of the Board equally and to the same extent; provided, further, that
such corporate policies shall not conflict with or otherwise be inconsistent
with any agreement entered into by any SL Party (x) with the Company, Virtu
Financial or any of Virtu Financial’s Subsidiaries in connection with the IPO,
including this Agreement, or (y) with the underwriters to the IPO in connection
with the IPO or otherwise create any liability or obligation of the SL Director
that is not reasonable or customary for public companies whose boards of
directors include professionals from private equity firms or financial sponsors)
after reasonable notice from the Company is provided to SL and the SL Director
and the SL Director is given a reasonable opportunity to comply with such
corporate policies.

 

(f)                                   If at any time the Aggregate SL Ownership
is equal to or less than the SL Ownership Minimum, SL shall, if requested by the
Company in writing, cause the SL Director to immediately resign from the Board,
and SL shall no longer have the right to designate any director to the Board.

 

(g)                                  For the avoidance of doubt, any member of
the Board other than the SL Director, including Joseph Osnoss, may be removed
from the Board in accordance with the provisions of the Company Charter and the
Company By-Laws.

 

(h)                                 The Company shall reimburse the SL Director
and any other director affiliated with any of the SL Parties for all reasonable
out-of-pocket costs and expenses (including travel expenses) incurred in
connection with such director’s attendance and participation at meetings of the
Board or any committee thereof.

 

Section 2.2                                    Voting Agreement.

 

(a)                                 The Viola Stockholders agree (i) to take all
Necessary Action reasonably available within their power, including casting all
votes to which such Viola Stockholder is entitled in respect of its Company
Securities, whether at any annual or special meeting, by written consent or
otherwise, so as to cause the election to the Board of (x) the SL Director or
(y) the replacement designee designated in accordance with Section 2.1(d) above
and to otherwise effect the intent of this Article II and (ii) not

 

7

--------------------------------------------------------------------------------


 

to grant, or enter into a binding agreement with respect to, any proxy to any
Person in respect of such Viola Stockholder’s Company Securities that would
prohibit such Viola Stockholder from casting such votes in accordance with
clause (i).

 

(b)                                 In the event that any Viola Stockholder
transfers, directly or indirectly, any Company Securities to Viola or any
Affiliated Transferee of either Viola and/or such Viola Stockholder, such Viola
Stockholder shall, as a condition to any such transfer, require such transferee
to enter into a Joinder Agreement in the form attached hereto as Annex A to
become party to this Agreement and be deemed to be a “Viola Stockholder” for all
purposes herein.  If any such transferee is an individual and married, such
Viola Stockholder shall, as a condition to such transfer, cause such transferee
to deliver to the Company and SL a duly executed copy of a Spousal Consent in
the form attached hereto as Annex B.

 

(c)                                  Viola agrees to (i) take all Necessary
Action reasonably available within his power, including casting all votes to
which he is entitled in respect of his Company Securities granted in connection
with the IPO, whether at any annual or special meeting, by written consent or
otherwise, so as to cause the election to the Board of (x) the SL Director or
(y) the replacement designee designated in accordance with Section 2.1(d) above
and to otherwise effect the intent of this Article II and (ii) not to grant, or
enter into a binding agreement with respect to, any proxy to any Person in
respect of Mr. Viola’s Company Securities that would prohibit Mr. Viola from
casting such votes in accordance with clause (i).

 

(d)                                 In the event that Viola transfers, directly
or indirectly, any such Company Securities to any of his Affiliated Transferees,
Viola shall, as a condition to any such transfer, require such transferee to
enter into a Joinder Agreement in the form attached hereto as Annex A to become
party to this Agreement and be deemed to be a “Viola Stockholder” for all
purposes herein.  If any such transferee is an individual and married, Viola
shall, as a condition to such transfer, cause such transferee to deliver to the
Company and SL a duly executed copy of a Spousal Consent in the form attached
hereto as Annex B.

 

ARTICLE III
OTHER COVENANTS AND AGREEMENTS

 

Section 3.1                                    Indemnification Agreements. The
Company has entered into and shall at all times maintain in effect an
indemnification agreement with each SL Director in such form as has been
previously agreed to by each of the Company and SL.

 

Section 3.2                                    IPO Expenses.  The Company shall
promptly pay or reimburse, or cause to be paid or reimbursed, all IPO Expenses
of the SL Parties, in amount not to exceed $850,000 in the aggregate, and the
Viola Stockholders, in an amount not to exceed $850,000 in the aggregate.

 

Section 3.3                                    Company Charter; Company By-Laws;
Corporate Opportunities.  The Company Charter, as may be amended, supplemented
and/or restated

 

8

--------------------------------------------------------------------------------


 

from time to time, shall provide for a renunciation of corporate opportunities
presented to the SL Parties (and their respective Affiliates and director
nominees) to the maximum extent permitted by Section 122(17) of the Delaware
General Corporations Law and substantially on the terms and conditions set forth
in Article IX of the Company Charter as in effect on the date hereof.  The Viola
Stockholders shall take all Necessary Action reasonably available within its
power, including, to the extent necessary, voting all of its Company Securities
and executing proxies or written consents, as the case may be, to ensure that
the provisions in respect of corporate opportunities and director and officer
indemnification, exculpation and advancement of expenses set forth in the
Company Charter and the Company By-Laws in the forms set forth in Exhibit I and
Exhibit II, respectively, are not amended, modified or supplemented in any
manner, without the prior written consent of SL.

 

Section 3.4                                    Conflicting Organizational
Document Provisions. The Viola Stockholders shall vote all of its Company
Securities and execute proxies or written consents, as the case may be, and
shall take all Necessary Action reasonably available within its power, to ensure
that the Company Charter and Company By-Laws both (i) facilitate, and do not at
any time conflict with, any provision of this Agreement and (ii) permit the SL
Parties to receive the benefits to which they are entitled under this Agreement.
In the event of any ambiguity or conflict arising between the terms of this
Agreement and those of the Company Charter and/or Company By -Laws, the Company
and the Viola Stockholders shall take all Necessary Action reasonably available
within their power to amend the Company Charter and/or Company By-laws, as the
case may be, to eliminate such ambiguity or conflict such that the terms of this
Agreement shall prevail.  The parties hereto acknowledge and agree that the
Company Charter, in the form attached hereto as Exhibit I, and Company By-Laws,
in the form attached hereto as Exhibit II, (x) do not conflict with any
provision of this Agreement and (y) permit the SL Parties to receive the
benefits to which they are entitled under this Agreement.

 

ARTICLE IV
GENERAL

 

Section 4.1                                    Assignment.  The rights and
obligations hereunder shall not be assignable without the prior written consent
of the other parties hereto; provided, however, that the rights and obligations
of any Viola Stockholder hereunder shall automatically transfer to any
Affiliated Transferee of such Viola Stockholder; provided, further, that without
the prior written consent of any party hereto, the SL Parties may assign this
Agreement to another SL Party.  Any attempted assignment of rights or
obligations in violation of this Section 4.1 shall be null and void.

 

Section 4.2                                    Termination.  If not otherwise
stipulated, this Agreement shall terminate automatically (without any action by
any party hereto) on the date as of when SL no longer has the right to nominate
the SL Director to the Board pursuant to Article II hereof.  SL may terminate
any of its rights, but not its obligations, set forth in this Agreement, in
whole or in part, by delivering written notice of such termination to the
Company.

 

9

--------------------------------------------------------------------------------


 

Section 4.3                                    Severability.  If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other governmental authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

 

Section 4.4                                    Entire Agreement; Amendment.

 

(a)                                 This Agreement sets forth the entire
understanding and agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both oral
and written, between the parties with respect to the subject matter of this
Agreement.  This Agreement or any provision thereof may only be amended,
modified or waived, in whole or in part, at any time by an instrument in writing
signed by (i) the Company, (ii) the holders of a majority in interest of the
voting power of the Company Securities held by all Viola Stockholders and
(iii) SL on behalf of the SL Parties.

 

(b)                                 No waiver of any breach of any of the terms
of this Agreement shall be effective unless such waiver is expressly made in
writing and executed and delivered by the party against whom such waiver is
claimed.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

Section 4.5                                    Counterparts.  This Agreement may
be signed in any number of counterparts (including via facsimile or e-mail in
.pdf format), each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 4.6                                    Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflicts of law rules of such State that would
result in the application of the laws of any other State.

 

10

--------------------------------------------------------------------------------


 

Section 4.7                                    Jurisdiction.  The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates) shall be brought in
the Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4.10 shall
be deemed effective service of process on such party.

 

Section 4.8                                    Waiver of Jury Trial.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

Section 4.9                                    Specific Enforcement.  The
parties hereto acknowledge that the remedies at law of the other parties for a
breach or threatened breach of this Agreement would be inadequate and, in
recognition of this fact, any party to this Agreement, without posting any bond,
and in addition to all other remedies that may be available, shall be entitled
to equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy that
may then be available.

 

Section 4.10                             Notices.  All notices, requests and
other communications to any party hereunder shall be in writing (including
facsimile transmission and electronic mail (“e-mail”) transmission, so long as a
receipt of such e-mail is requested and received by non-automated response). 
All such notices, requests and other communications shall be delivered in person
or sent by facsimile, e-mail or nationally recognized overnight courier and
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5:00 p.m. on a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.  All
such notices, requests and other communications to any party hereunder shall be
given to such party as follows:

 

If to any of the SL Parties, addressed to it at:

 

c/o Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, California 94025

Attention:  Karen King

 

11

--------------------------------------------------------------------------------


 

Facsimile No.:  (650) 233-8125

E-mail:  karen.king@silverlake.com

 

and

 

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York,  NY 10019

Attention:  Andrew J. Schader

Facsimile No.:  (212) 981-3535

E-mail:  andy.schader@silverlake.com

 

With copies (which shall not constitute actual or constructive notice) to:

 

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, California 94304

Attention: Rich Capelouto

Atif I. Azher

Facsimile No.:  (650) 251-5002

E-mail:  rcapelouto@stblaw.com

aazher@stblaw.com

 

If to any Viola Stockholder, addressed to them at:

 

c/o Virtu Financial LLC
900 Third Avenue
New York, New York  10022

 

Attention: Legal Department
Facsimile No.: 212 418 0100
E-mail: legal@virtu.com

 

With copies (which shall not constitute actual or constructive notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

Attention:  John C. Kennedy

Jeffrey D. Marell

Facsimile No.:  (212) 757-3990
E-mail: jkennedy@paulweiss.com

jmarell@paulweiss.com

 

If to the Company, addressed to it at:

 

12

--------------------------------------------------------------------------------


 

c/o Virtu Financial LLC
900 Third Avenue
New York, New York 10022
Attention: Legal Department
Facsimile No.: 212 418 0100
E-mail: legal@virtu.com

 

With copies (which shall not constitute actual or constructive notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

Attention:  John C. Kennedy

Jeffrey D. Marell
Facsimile No.:  (212) 757-3990
E-mail: jkennedy@paulweiss.com

jmarell@paulweiss.com

 

or to such other address or to such other Person as either party shall have last
designated by such notice to the other party.

 

Section 4.11                             Binding Effect; Third Party
Beneficiaries(a)     .  The provisions of this Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  Except as provided in Section 4.14, no provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

 

Section 4.12                             Further Assurances.  The parties hereto
will sign such further documents, cause such meetings to be held, resolutions
passed, exercise their votes and do and perform and cause to be done such
further acts and things necessary, proper or advisable in order to give full
effect to this Agreement and every provision hereof.

 

Section 4.13                             Table of Contents, Headings and
Captions. The table of contents, headings, subheadings and captions contained in
this Agreement are included for convenience of reference only, and in no way
define, limit or describe the scope of this Agreement or the intent of any
provision hereof.

 

Section 4.14                             No Recourse.  This Agreement may only
be enforced against, and any claims or cause of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto and no past, present or future Affiliate,
director, officer, employee, incorporator, member, manager, partner,
stockholder, controlling person, fiduciary, agent, attorney or representative of
any party hereto, or any past, present or future Affiliate, director, officer,
employee, incorporator, member, manager, partner, stockholder, controlling
person, fiduciary, agent,

 

13

--------------------------------------------------------------------------------


 

attorney or representative of any of the foregoing shall have any liability for
any obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

 

[Signatures on Next Page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholders’
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

 

 

COMPANY:

 

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:  Chief Executive Officer

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VINCENT VIOLA

 

 

 

 

 

/s/ Vincent Viola

 

 

 

 

 

VIOLA STOCKHOLDERS:

 

 

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

By:

/s/ Michael Viola

 

 

Name:

Michael Viola

 

 

Title:

Authorized Person

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

SLP III EW FEEDER I, L.P.

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

 

SLP VIRTU INVESTORS, LLC

 

 

 

By: Silver Lake Partners III DE (AIV III), L.P., its managing member

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

 

By:

Michael Bingle

 

 

Title:

Managing Member

 

 

 

 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit I

 

[Attach Company Charter]

 

--------------------------------------------------------------------------------


 

Exhibit II

 

[Attach Company By-Laws]

 

--------------------------------------------------------------------------------


 

Annex A

 

FORM OF

JOINDER AGREEMENT

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholders’ Agreement, dated as of April 15, 2015 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders’ Agreement”) by and among Virtu Financial, Inc.,
Vincent Viola, TJMT Holdings LLC, SLP III EW Feeder I, L.P., SLP Virtu
Investors, LLC, Silver Lake Technology Associates III, L.P., and any other
Persons thereto or who become a party thereto in accordance with the terms
thereof. Capitalized terms used but not defined in this Joinder Agreement shall
have the respective meanings ascribed to such terms in the Stockholders’
Agreement.

 

By executing and delivering this Joinder Agreement to the Stockholders’
Agreement, the undersigned hereby adopts and approves the Stockholders’
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming the beneficial owner and/or transferee of Company
Securities, to become a party as a Viola Stockholder to, and to be bound by and
comply with the provisions of, the Stockholders’ Agreement applicable to a Viola
Stockholder in the same manner as if the undersigned were an original signatory
to the Stockholders’ Agreement.

 

The undersigned acknowledges and agrees that Article IV of the Stockholders’
Agreement are incorporated herein by reference, mutatis mutandis.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of                         ,           .

 

 

 

 

 

(Signature of Viola Stockholder Affiliated Transferee)

 

 

 

 

 

(Print Name of Viola Stockholder Affiliated Transferee)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

Facsimile:

 

Email:

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED

as of the          day of                         ,           .

 

 

VIRTU FINANCIAL INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex B

 

FORM OF

SPOUSAL CONSENT

 

In consideration of the execution of that certain Stockholders’ Agreement, dated
as of April 15, 2015 (as amended, restated, supplemented or otherwise modified
in accordance with the terms thereof, the “Stockholders’ Agreement”) by and
among Virtu Financial, Inc., Vincent Viola, TJMT Holdings LLC, SLP III EW Feeder
I, L.P., SLP Virtu Investors, LLC, Silver Lake Technology Associates III, L.P.,
and any other Persons who are or may become a party thereto in accordance with
the terms thereof, I,                                         , the spouse of
                                                      , who is a party to the
Stockholders’ Agreement, do hereby join with my spouse in executing the
foregoing Stockholders’ Agreement and do hereby agree to be bound by all of the
terms and provisions thereof, in consideration of the issuance, acquisition or
receipt of Company Securities and all other interests I may have in the shares
and securities subject thereto, whether the interest may be pursuant to
community property laws or similar laws relating to marital property in effect
in the state or province of my or our residence as of the date of signing this
consent.  Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Stockholders’ Agreement.

 

 

Dated as of                    ,

 

 

(Signature of Spouse)

 

 

 

 

 

 

 

(Print Name of Spouse)

 

--------------------------------------------------------------------------------